Title: Thomas Jefferson to Philip Thornton, [18] August 1817
From: Jefferson, Thomas
To: Thornton, Philip


          
            Dear Sir
            Poplar Forest
Aug. 17. 18 17.
          
          A visit to the Natl bridge, from which I am just returned, presents me an occasion of saying what indeed I have for some time been intending to say to you; for it is some time since I was informed that you had discontinued the business of shot-making there. I suppose that of course you would rather be rid of your lease; & certainly I do not wish to recieve a rent for the use of a thing of which you make no use. the object of the present letter therefore is to propose that on your returning to me the lease, & naming the day of your abandonment of the manufacture, it shall be considered as having ceased from that day. in that case you will of course instruct some one to dispose of all your moveable utensils there. I think to fit up the little shot-house on the bridge, and the one at the dam, as sheltering houses for the company visiting the place, & to break up the dam, which reflows the water up under the bridge, so as to render it impracticable to get there. this was it’s state, the other day, there being a small swell in the stream. I think also to have some other work done there which may give a good walk from the bridge up to the cave. I shall remain at this place till the middle of Sep. till which time therefore a letter will find me here, and afterwards at Monticello. I salute you with assurances of great esteem & respect
          Th: Jefferson
        